Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
1. The terminal disclaimer filed on April 27,2022 has been approved resulting in the withdrawal of the Final rejection mailed on December 28, 2021.
  
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a hearing aid device used in ear canal and has flexible mounting insert that is provided with openings to maintain an open are in the mounted position. The independent Claim 52, identifies a uniquely distinct feature of “….A completely in the canal hearing device, comprising … at least one flexible insert comprising a hub portion…the hub portion configured to be attached to a tip formed at a receiver end of the case… wherein the open are defined by the outer peripheral portion ranges from about 5 to 70% of the flexible insert when the flexible insert is in its mounted position within the ear canal.”  
The independent Claim 53, identifies a uniquely distinct feature of “….A completely in the canal hearing device, comprising … at least one flexible insert comprising a hub portion…the hub portion configured to be attached to a tip formed at a receiver end of the case… wherein the open are defined by the outer peripheral portion ranges from about 5 to 70% of the flexible insert when the flexible insert is in its mounted position within the ear canal; and at least another flexible insert having a different open are than the at least one flexible insert for creating the sound path when mounted within the wearer’s ear canal, wherein said flexible inserts are included in said kit separately from said case for later attachment ”  

Shennib (US 20020085728 A1) teaches a hearing aid device positioned entirely in the ear canal. See at least Figure 13, [0071]), the hearing device including a receiver sound port 75 for emitting sounds 9 towards the tympanic membrane 18. See at least Figure 5, [0074]) and the hearing aid 1 having lateral section 40 comprised of microphone section 60 and battery section 50, Figure 5, 13, [0072]) and a clearance 43 that exists between the perimeter of the lateral section 40 and the interior walls 16 of the ear canal. See at least [0078], Figure 5. Further, a conforming sealing retainer 80 concentrically positioned around or over the receiver section 70 for retention of hearing aid device within the ear canal, [0073], Figure 5 and 13. Shennib also teaches the sealing retainer 80 occludes the ear canal in the bony region 13. See at least Figure 5, [0079] to minimize feedback from entering the inner ear (See at least Shennib, abstract). 

Urso (US 20060050914) teaches a seal 100 which includes shell 110 having an opening 120 and walls 130 defining a cavity 140 to hold hearing device 20. Seal 100 is adapted to positioned in the bony region 13 coaxially over the receiver assembly 25 or any other device portion. See at least Urso [0045], Figures 3 and 4-6. The seal 100 can be used to prevent or minimize acoustic feedback from the microphone assembly to the speaker assembly. See at least Urso on [0054]. Urso teaches a vent 160 which can positioned near opening 120 of the shell 110 of the seal 100. See at least Figure 5A, 6C [0046]. The vent 160 is configured to allow the passage of air from portions of canal medial to the seal to those portions lateral to the seal and vice versa. The vent can also be configures as an occlusion relief vent to minimize occlusion effects. See at least [0073], [0012A]-[0012B]. Thus, Urso teaches a vent 160 positioned on shell 110 having an opening 120 and walls 130 defining a cavity 140, which is positioned coaxially over the receiver assembly 25 [0045], the vent 160 provides a sound path or passage of air from portions of canal such as portion of canal near the tip of the hearing aid to portions lateral to the seal and vice versa to minimize occlusion effects.
Sauer (US 5654530) teaches annular inserts that are provided with circumferential slots that when placed in the ear mate to form a seal between the case and the ear canal. Oliveira (US5920636) teaches a sleeve 10 of foam cylinder 11 having axial hole 12 and at lower end of cylinder 11 a deformable disc 13 having hole 14 is affixed. See at least col. 3 lines 10-20, Figure 2 and 4. The prior arts fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651